Citation Nr: 0509769	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-21 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
February 1979.  This matter arises from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which determined that the veteran had failed to submit 
new and material evidence to reopen the claim of service 
connection for schizophrenia.  

The Board notes that the veteran's August 2003 substantive 
appeal included a request that he be scheduled for a personal 
hearing at the RO before a veterans law judge (Travel Board).  
Thereafter, the veteran submitted a statement in June 2004 
indicating that he would prefer to be scheduled for a 
personal hearing before a RO Hearing Officer.  A RO Hearing 
was scheduled for March 2004.  In a statement dated in March 
2004, the veteran, through his representative, canceled his 
scheduled hearing.  He made no indication that he wished to 
reschedule his personal hearing.  The Board therefore 
considers the veteran's request for a Travel Board and RO 
hearings withdrawn.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated March 1984, the Board determined that 
service connection for chronic paranoid-type schizophrenia 
was not warranted because there was no evidence the veteran's 
diagnosed paranoid-type schizophrenia manifested during his 
active service or within one year of his service discharge

3.  The evidence received since the March 1984 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1984 Board decision denying service connection 
for schizophrenia is final.  38 U.S.C. 4004(b) (1982); 
38 C.F.R. §§ 19.104 (1983); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in June 2002, prior to the decision on 
appeal, the RO advised the veteran of the essential elements 
of Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to reopen his claim for 
service connection schizophrenia, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 2002 rating decision and July 2003 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to reopen his claim for service 
connection.  The July 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran, through his mother, reports treatment for his 
schizophrenia through the San Juan VA Medical Center (VAMC).  
He also gives a history of treatment from Hospital Dr. Ramon 
Ruiz Arnua and Centro Medico Mepsi.  Those records have been 
associated with the claims file.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claims on appeal.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman. 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2004).  When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for 
schizophrenia will not be reopened.

The Board denied service connection for chronic paranoid-type 
schizophrenia in a March 1984 decision, which is final.  38 
U.S.C. 4004(b) (1982); 38 C.F.R. §§ 19.104 (1983); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  In that decision, the Board found there was no 
evidence demonstrating that the veteran suffered from any 
chronic psychiatric abnormality during his active service, or 
that any psychoses manifested within one year of his service 
discharge.  Although referential ideas were demonstrated in 
service and immediately post-service, the Board indicated 
that mental testing at that time did not reveal thought 
disorders.  Moreover, the Board observed that the veteran's 
complaints had been ascribed to a personality disorder, which 
was a developmental disorder that could not be service-
connected.  

The evidence considered at the time of the March 1984 Board 
decision consisted of service medical records, post-service 
VA treatment records, and reports of VA examinations 
conducted in April 1979 and August 1982.  Service medical 
records are absent any findings of complaints, treatment, or 
diagnosis of an acquired psychiatric disability.  The 
veteran's psychiatric condition was found to be normal on 
enlistment and discharge examination.  There were several 
treatment notes showing that the veteran was seen for 
complaints of ear pain, congestion, and mouth sores.  He was 
admitted for possible alcohol intoxication in July 1976.

Records from the West Haven VAMC show that the veteran 
received treatment for psychiatric complaints between 
November 1980 and December 1982.  Summaries dated in June 
1982 and December 1982 indicate that the veteran was 
diagnosed as having chronic paranoid-type schizophrenia and 
alcohol dependence.  In June 1982, the treating physician 
noted that the "first hint of symptoms" appeared to have 
occurred shortly after the veteran's graduation from high 
school in 1972, and that the symptoms continued while he 
served in the military.  She indicated that the veteran's 
health picture was complex.  The examiner stated that the 
veteran's primary problem appeared to be his alcohol abuse, 
but that there was an underlying chronic psychiatric 
condition as well.  In this regard, she stated it was 
"possible" that the veteran was experiencing a subacute 
psychotic disorder while in service, and that he attempted to 
self-medicate with alcohol use.

At his April 1979 examination, the veteran stated that he had 
been doing very well until entering the military.  He 
complained of poor hygiene in his barracks, and that there 
were many flies.  He said he developed nasal problems, mouth 
irritations, and lesion on his scalp.  He also endorsed sleep 
problems.  He denied any in service psychiatric treatment.  A 
mental status evaluation was conducted.  The veteran was 
noted to have referential ideas and delusions about a fly 
landing on his head.  The diagnosis was passive dependent 
personality disorder.  

Following his August 1982 examination, the veteran was 
diagnosed as having a history of alcohol dependence, passive 
dependent personality disorder, and history of paranoid 
schizophrenia.  The examiner noted that subsequent 
confirmation of the diagnosis of paranoid schizophrenia 
should be considered.  He said there was a possibility that 
the veteran's psychotic episodes could have been associated 
with his active alcoholism.  No findings were made, however, 
that related the veteran's history of schizophrenia to his 
active service, or that established a diagnosis of paranoid 
schizophrenia within one year of his service discharge.

The evidence received by VA after the March 1984 decision 
includes personal statements and treatment records from 
Hospital Dr. Ramon Ruiz Arnua, Centro Medico Mepsi, and the 
San Juan VAMC.  The personal statements he provided are 
essentially duplicative of those he previously submitted.  

The records received from Hospital Dr. Ramon Ruiz Arnua, 
Centro Medico Mepsi, and the San Juan VAMC relate to the 
veteran's treatment for multiple health problem between March 
2000 and September 2002.  Notably, the records document that 
the veteran's treatment for schizophrenia.  There are no 
findings relating the veteran's schizophrenia to his active 
military service or the onset of the disability.  Thus, while 
"new," these records are immaterial because they only 
document the veteran's post-service treatment for 
schizophrenia, which was previously determined to have had 
its onset well after his service discharge.  The records are 
absent any medical opinion indicating that the veteran's 
schizophrenia had its onset during his service or within one 
year of his service discharge.  

The evidence received since the March 1984 Board decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.  
The veteran has not submitted any competent medical evidence 
showing a relationship between his paranoid schizophrenia and 
active service, to include a medical opinion indicating that 
any psychiatric complaints that the veteran had in service 
were the initial symptoms of his paranoid schizophrenia.  The 
veteran's attempt to reopen his claim for entitlement to 
service connection for schizophrenia must fail.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia, 
and the claim is not reopened.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


